DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection.
Claims 1-3 and 5-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11178666 in view of Kim et al. US 20190215119 A1, hereinafter Kim.
Current application 17/500496 claims 1-3
US11178666B2 claim 1
1. A terminal, comprising:
a receiver that receives a system information block (SIB) that represents a parameter that are used to transmit a reference signal; and
a processor that controls measurement of the reference signal based on a channel state information reference signal (CSI-RS) resource configuration that is reported by the SIB.
2. The terminal according to claim 1, wherein:
the receiver receives a synchronization signal, which is transmitted using a synchronization space resource;
the SIB is transmitted using the synchronization space resource; and
the processor controls measurement of the reference signal, which is transmitted using a space resource associated with the synchronization space resource, based on the SIB.
3. The terminal according to claim 2, wherein the SIB shows associations between a plurality of synchronization space resources and a plurality of space resources, and the SIB is transmitted using each of the plurality of synchronization space resources.

1. A terminal, comprising:
a receiver that receives common information that represents a parameter that is common among a plurality of space resources that are used to transmit a reference signal; and
a processor that controls measurement of the reference signal, which is transmitted using one of the plurality of space resources, based on the common information,
wherein the receiver receives a synchronization signal, which is transmitted using a synchronization space resource associated with the plurality of space resources,
wherein the common information is transmitted using the synchronization space resource,
wherein the processor controls measurement of the reference signal, which is transmitted using a space resource associated with the synchronization space resource, based on the common information, and
wherein the common information shows associations between a plurality of synchronization space resources and the plurality of space resources, and the common information is transmitted using each of the plurality of synchronization space resources.
It is noted that Pat’666 claim 1 does not disclose: SIB and CSI-RS. 
However, Kim from the same or similar fields of endeavor teaches the use of: SIB and CSI-RS (Kim: [0211-0212] SIB includes information about a plurality of CSI-RS configurations). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kim in the Pat’666. One of ordinary skill in the art would be motivated to do so for uplink/downlink signals can be efficiently transmitted/received. Therefore, overall throughput of a radio communication system can be improved (Kim: para. [0020-0023]).

5. The terminal according to claim 1, wherein the SIB represents a parameter that is common among a plurality of space resources that are used to transmit reference signals of nearby cells.
2. The terminal according to claim 1, wherein the common information represents a parameter that is common among a plurality of space resources that are used to transmit reference signals of nearby cells.
6. A radio communication method for a terminal, comprising:
receiving a system information block (SIB) that represents a parameter that are used to transmit a reference signal; and
controlling measurement of the reference signal based on a channel state information reference signal (CSI-RS) resource configuration that is reported by the SIB.

3. A radio communication method for a terminal, comprising the steps of:
receiving common information that represents a parameter that is common among a plurality of space resources that are used to transmit a reference signal; and
controlling measurement of the reference signal, which is transmitted using one of the plurality of space resources, based on the common information,
wherein the terminal receives a synchronization signal, which is transmitted using a synchronization space resource associated with the plurality of space resources,
wherein the common information is transmitted using the synchronization space resource,
wherein the terminal controls measurement of the reference signal, which is transmitted using a space resource associated with the synchronization space resource, based on the common information, and
wherein the common information shows associations between a plurality of synchronization space resources and the plurality of space resources, and the common information is transmitted using each of the plurality of synchronization space resources.
It is noted that Pat’666 claim 1 does not disclose: SIB and CSI-RS. 
However, Kim from the same or similar fields of endeavor teaches the use of: SIB and CSI-RS (Kim: [0211-0212] SIB includes information about a plurality of CSI-RS configurations). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kim in the Pat’666. One of ordinary skill in the art would be motivated to do so for uplink/downlink signals can be efficiently transmitted/received. Therefore, overall throughput of a radio communication system can be improved (Kim: para. [0020-0023]).

7. The terminal according to claim 2, wherein the SIB represents a parameter that is common among a plurality of space resources that are used to transmit reference signals of nearby cells.
2. The terminal according to claim 1, wherein the common information represents a parameter that is common among a plurality of space resources that are used to transmit reference signals of nearby cells
8. The terminal according to claim 3, wherein the SIB represents a parameter that is common among a plurality of space resources that are used to transmit reference signals of nearby cells.

9. The terminal according to claim 4, wherein the SIB represents a parameter that is common among a plurality of space resources that are used to transmit reference signals of nearby cells.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 20190215119 A1, hereinafter Kim with priority to US Provisional Application No. 62/455,474, filed on 2017-02-06, hereinafter Kim’474.
Regarding claim 1, Kim teaches a terminal (Kim: para. [0012-0019] and Fig. 3 UE), comprising:
a receiver that receives a system information block (SIB) that represents a parameter that are used to transmit a reference signal (Kim: para. [0211-0212] The SIB may include information about a plurality of default CSI-RS configurations. The network/eNB may command the UE to perform the CSI report through the RAR message by indicating a specific CSI-RS/CSI-IM. The UE measures the CSI using the CSI-RS and CSI-IM indicated through the RAR message and reports the CSI through Msg3 or through a specific resource indicated by the network/eNB.; Kim’474: pages 11-12); and
a processor that controls measurement of the reference signal based on a channel state information reference signal (CSI-RS) resource configuration that is reported by the SIB (Kim: para. [0212] The UE measures the CSI using the CSI-RS and CSI-IM indicated through the RAR message and reports the CSI through Msg3 or through a specific resource indicated by the network/eNB. para. [0211] The SIB may include information about a plurality of default CSI-RS configurations. The network/eNB may command the UE to perform the CSI report through the RAR message by indicating a specific CSI-RS/CSI-IM; Kim’474: pages 11-12).

Regarding claim 2, Kim teaches the terminal according to claim 1, wherein: the receiver receives a synchronization signal, which is transmitted using a synchronization space resource; the SIB is transmitted using the synchronization space resource; and (Kim: [0211] Such information may be provided through a system information block (SIB) obtained after the UE detects a synchronization signal such as a PSS/SSS and then decodes a PBCH. Herein, the SIB may be a block of minimum system information (SI) indispensable for cell access and/or a block of other SI. The UE may acquire the SIB at the position of a time/frequency resource on which the PSS/SSS is detected or a position indicated by the PBCH; Kim’474: pages 11-12)
the processor controls measurement of the reference signal, (Kim: para. [0212] The UE measures the CSI using the CSI-RS and CSI-IM indicated through the RAR message and reports the CSI through Msg3 or through a specific resource indicated by the network/eNB. para. [0211] The SIB may include information about a plurality of default CSI-RS configurations. The network/eNB may command the UE to perform the CSI report through the RAR message by indicating a specific CSI-RS/CSI-IM; Kim’474: pages 11-12)
which is transmitted using a space resource associated with the synchronization space resource, based on the SIB (Kim: para. [0211] Such information may be provided through a system information block (SIB) obtained after the UE detects a synchronization signal such as a PSS/SSS and then decodes a PBCH. Herein, the SIB may be a block of minimum system information (SI) indispensable for cell access and/or a block of other SI. The UE may acquire the SIB at the position of a time/frequency resource on which the PSS/SSS is detected or a position indicated by the PBCH; Kim’474: pages 11-12).

Regarding claim 6, Kim teaches a radio communication method for a terminal (Kim: para. [0012-0019] and Fig. 3 UE), comprising:
receiving a system information block (SIB) that represents a parameter that are used to transmit a reference signal (Kim: para. [0211] The SIB may include information about a plurality of default CSI-RS configurations. The network/eNB may command the UE to perform the CSI report through the RAR message by indicating a specific CSI-RS/CSI-IM. para. [0212] The UE measures the CSI using the CSI-RS and CSI-IM indicated through the RAR message and reports the CSI through Msg3 or through a specific resource indicated by the network/eNB.; Kim’474: pages 11-12); and
controlling measurement of the reference signal based on a channel state information reference signal (CSI-RS) resource configuration that is reported by the SIB (Kim: para. [0212] The UE measures the CSI using the CSI-RS and CSI-IM indicated through the RAR message and reports the CSI through Msg3 or through a specific resource indicated by the network/eNB. para. [0211] The SIB may include information about a plurality of default CSI-RS configurations. The network/eNB may command the UE to perform the CSI report through the RAR message by indicating a specific CSI-RS/CSI-IM; Kim’474: pages 11-12).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Park et al. US 20180248720 A1 in para. [0169] system information broadcast in the LTE system may be roughly divided into two types. That is, a master information block (MIB) transmitted to the PBCH and system information block (SIB) transmitted to the PDSCH and multiplexed with ordinary unicast data to be transmitted. Since information transmitted to the SIB type 1 to SIB type 8 (SIB 1 to SIB 8) is predefined in the LTE system, CSI-RS configuration is transmitted to SIB 9 and SIB 10 which are newly introduced in the LTE-A system.
Xu US 20200092036 A1 teaches in claim 14 - The method according to claim 13, wherein before sending the CSI-RS to the terminal using the second configuration mode of the CSI-RSs, the method further comprises: sending, by the base station, radio resource control (RRC) signaling or a system information block (SIB) message to the terminal, wherein the RRC signaling or the SIB message comprises a bit block
Kim et al. US 20200059967 A1 teaches in claim 3. The method according to claim 1, further comprising: receiving, by the UE, system information associated with the SS block, wherein the system information includes configuration information of the aperiodic CSI-RS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468